  Case 1:19-cv-02347-RGA Document 8 Filed 03/09/20 Page 1 of 3 PageID #: 88



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


MOD STACK LLC,                                        C.A. No. 1:19-cv-02347-RGA

                      Plaintiff,

              v.

ARKADIN, INC.,

                      Defendant.



       STATUS LETTER AND STIPULATION AND ORDER TO EXTEND TIME
                  TO RESPOND TO INITIAL COMPLAINT


       IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Mod Stack

LLC (“Plaintiff”) and Defendant Arkadin, Inc. (“Defendant”), through their undersigned counsel,

subject to the Court’s approval, that Defendant’s time to answer or otherwise respond to

Plaintiff’s Complaint in the above-captioned action is extended to April 6, 2020. One prior

extension has been requested by Defendant.

       Plaintiff’s counsel had intended to file this stipulation prior to the 3/5 answer deadline,

but this filing was delayed due to a miscommunication.
  Case 1:19-cv-02347-RGA Document 8 Filed 03/09/20 Page 2 of 3 PageID #: 89



Dated: March 9, 2020                      Respectfully submitted,

                                          CHONG LAW FIRM

                                          By: /s/ Jimmy Chong
                                              Jimmy Chong
                                              2961 Centerville Road, Suite 350
                                              Wilmington, DE 19808
                                              Telephone: (302) 999-9480
                                              Facsimile: (877) 796-4627
                                              Email: chong@chonglawfirm.com

                                              Isaac Rabicoff
                                              (Pro Hac Vice admission pending)
                                              Rabicoff Law LLC
                                              73 W Monroe St
                                              Chicago, IL 60603
                                              (773) 669-4590
                                              isaac@rabilaw.com

                                              Counsel for Plaintiff
                                              Mod Stack LLC



Dated: March 9, 2020                      By: /s/ Michael J. Sacksteder
                                               Michael J. Sacksteder
                                               CSB No. 191605
                                               Email: msacksteder@fenwick.com
                                               FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                               Telephone:       415.875.2300
                                               Facsimile:       415.281.1350

                                              Attorneys for Defendant
                                              BLUE JEANS NETWORK, INC.




                                      2
Case 1:19-cv-02347-RGA Document 8 Filed 03/09/20 Page 3 of 3 PageID #: 90



   IT IS SO ORDERED, this _________ day of March, 2020.


                                          ________________________________
                                          Hon. Richard G. Andrews




                                      3
